Apt. 1105 The Olcott 52 Park Avenue 27 West 72nd Street Sandymount New York11023 Dublin 4 United States of America Ireland Tel:+1 646 7070526 Tel: +353 (0) 1 2611923 Cell: +1 646 2040559 Cell:+353 (0) 87 2555474 January 27th, 2012 By E-Mail and Courier Mr. Simon Srybnik Chairman Vasomedical, Inc. 180 Linden Avenue Westbury, NY11550 USA Re:Letter of Resignation Dear Mr. Srybnik: For the reasons set forth below, I hereby confirm my resignation from the Board of Vasomedical, Inc. (the “Board”) delivered orally to the Board at its meeting on Tuesday, January 24, 2012. At that meeting, I brought to the attention of the Board the concerns of management of Vase Diagnostics, Inc. also known as VasoHealthcare (“VHC”) that there has been inconsistent and perhaps inaccurate recognition and reporting of commissions earned by VHC. The Board then terminated my position as chair of VHC by voting over my objection to disband the Board of VHC and to establish an executive committee of the Board of Vasomedical to run VHC. Also in the past I have requested David Lieberman, Vice Chairman of Vasomedical, Inc. to have the minutes accurately reflect discussions held by the Board; this, he said was a matter for him to decide.Moreover, Directors are not provided with timely information in advance of the meetings to enable all Directors to be properly prepared or to contribute, which in my view is not how a board should function. Sincerely yours, /s/ William Dempsey WILLIAM DEMPSEY Email:billdempsey39@gmail.com cc:Mr. Jun Ma Chief Executive Officer Vasomedical, Inc. David H. Lieberman Vice Chairman Vasomedical, Inc.
